Poe cuanto, los únicos señalamientos de error son:
‘■‘Primero. Al declarar sin lugar la demanda en cuanto a la primera causa de aeeión:
“(a) Porque los demandantes y apelantes probaron su primera causa de acción; y,
“ (i) Porque la corte no consideró la prueba presentada por los demandantes y apelantes, siendo ésta la causa de la desestimación de la demanda.
“Segundo. La corte erró al declarar sin lugar la segunda causa de acción de la demanda, por las mismas razones y fundamentos de la primera.”
PiOR Cuanto, siendo ésta una acción sobre póliza de seguro, los demandantes no presentaron la prueba de pérdida exigida por una cláusula de la póliza, dentro del tiempo fijado para ello.
Por Cuanto, no encontramos en la prueba ninguna base adecuada para la contención del apelante de que la compañía había renun-ciado el derecho a la presentación de tal prueba de pérdida.
Por Cuanto, la segunda causa de acción por pérdida del uso del automóvil asegurado es secuela de la primera causa de acción, aparte de que existe en la prueba una estipulación relevando a. la compañía de responsabilidad por tal pérdida de uso.
Por Cuanto, en tal virtud úo existe ninguno de los dos errores señalados.
Por tanto, se confirma la. sentencia apelada que dictó la Corte de Distrito de San Juan en abril 30 de 1932.